                 Case 1:20-cv-01813-ELH Document 5 Filed 09/03/20 Page 1 of 1



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                     101 West Lombard Street
Ellen Lipton Hollander                                                               Baltimore, Maryland 21201
  District Court Judge                                                                     410-962-0742

                                               September 3, 2020

       MEMORANDUM TO COUNSEL

              Re:        Kissinger v. Sanders Morris Harris LLC
                         Civil Action No. ELH-20-1813

       Dear Counsel:

              As you know, on June 12, 2020, Edward William Kissinger filed suit against Sanders
       Morris Harris LLC (“Sanders”), pursuant to the Federal Arbitration Act. ECF 1 (the “Petition”).
       He seeks to confirm an arbitration award entered by the arbitration panel in a Financial Industry
       Regulatory Authority (“FINRA”) arbitration, Edward William Henry Kissinger vs. Sanders
       Morris Harris LLC, FINRA Case No. 19-02211.

               On September 1, 2020, the parties jointly filed a “Stipulation in Lieu of Answer.” ECF 4.
       The parties state that the petitioner “does not assert any claims against” the respondent, and that
       the respondent “does not intend to file an Answer.” Id. It would appear that there is no ongoing
       case or controversy. And, the parties do not make clear what relief they are seeking from the
       Court.

              Article III of the Constitution limits judicial power to “actual, ongoing cases or
       controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990) (citations omitted).
       Therefore, during the pendency of a case, an actual controversy must exist.

               Accordingly, the parties are directed to submit a status report by September 21, 2020,
       clarifying the posture of the case, to include the identification of a case or controversy.

               Despite the informal nature of this Memorandum, it is an Order of the Court, and the
       Clerk is directed to docket it as such.

                                                Very truly yours,

                                                     /s/
                                                Ellen Lipton Hollander
                                                United States District Judge
